Citation Nr: 1017195	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-26 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement to service connection for a respiratory 
disorder, to include asthma.

3.  Entitlement to service connection for a bilateral upper 
extremity disorder manifested by numbness and tingling, to 
include carpal tunnel syndrome. 

4.  Entitlement to service connection for a bilateral lower 
extremity disorder manifested by numbness and tingling, to 
include as due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran had active service from January 1986 to January 
1990, and from October 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which in pertinent part denied the 
claims for service connection for asthma, a bilateral upper 
extremity disability, a bilateral lower extremity disability, 
and bilateral hearing loss.   

In February 2010, the Veteran submitted additional evidence 
in support of his claim and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c) (2009).

The issues of entitlement to service connection for bilateral 
upper and lower extremity and respiratory disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his bilateral 
hearing loss cannot be dissociated from noise exposure during 
his active military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, bilateral hearing 
loss was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In this decision, the Board grants service connection for 
bilateral hearing loss.  This award represents a complete 
grant of the benefit sought on appeal.  Thus, any deficiency 
in VA's compliance is deemed to be harmless error, and any 
further discussion of VA's responsibilities is not necessary 
with respect to this claim.  Information concerning effective 
dates and ratings for bilateral hearing loss will be provided 
by the RO.  If appellant then disagrees with any of those 
actions, he may appeal those decisions

II. Legal Analysis

The Veteran asserts that he developed bilateral hearing loss 
due to exposure to acoustic trauma during active military 
service.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303, 3.304 (2009).  

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al., eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385, discussed infra.

The Veteran is competent to describe symptoms of hearing 
loss, which he can perceive, but hearing loss for the purpose 
of VA disability compensation is not a condition capable of 
lay observation because it relies upon audiometric testing.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Although the Veteran is competent to describe symptoms of 
hearing loss, the diagnosis and causation require the 
application of medical expertise to the facts presented, 
which include the Veteran's history and symptomatology and 
audiology testing as required.  38 C.F.R. § 3.385.  
Therefore, the Board determines that bilateral hearing loss 
for VA compensation purposes is not a simple medical 
condition that a lay person is competent to identify as a lay 
person is not qualified through education, training, or 
experience to conduct or interpret audiology testing, and the 
Board determines that bilateral hearing loss is not a simple 
medical condition because there are various types of hearing 
loss that can be diagnosed by one with professional training.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's service treatment records show that, in 
November 1985, his puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
right ear were 5, 5, 5, and 5; and, in the left ear, they 
were 5, 5, 5, and 5.  In November 1993, puretone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz in the right ear were 5, 0, 10, and 0; and in 
the left ear were 5, 0, 0, and 5.  

On examination in March 1999, the Veteran's right ear 
puretone thresholds in decibels at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz were 5, 5, 15, and 5; and 
were 5, 0, 0, and 10, in the left ear.  On examination in 
March 2004, the Veteran's right ear puretone thresholds were 
10, 5, 10, and 5; and in the left ear were 5, 10, 5, and 15.  
A November 2005 medical record notes that Veteran lived in an 
environment that exposed him to extreme noise pollution in 
service.  

On examination in December 2005, a clinician noted that the 
Veteran's auditory acuity was abnormal, due to blasts that 
affected his hearing  Audiometric findings for the Veteran's 
right ear at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz were 60, 65, 70, and 80; and, in the left ear were 
75, 65, 75, 75, and 80.  Therefore hearing loss by VA 
standards was documented on separation from service and the 
Veteran's allegation of exposure to excessive noise in 
service is supported by the circumstances of his service as 
shown by the service treatment and personnel records.

On VA audiological examination in June 2007, the Veteran 
complained of problems hearing and reported hearing loss 
since December 2005, while stationed in Iraq.  He related 
intense noise exposure as a mechanic working on trucks and 
other machinery, as well as excessive noise from bombs, 
weapons fire and air hammers.  At the time he reportedly wore 
hearing protection as much as possible.  The examiner 
indicated that the Veteran's claims file was silent for 
complaints of hearing loss.  However, the record shows that 
that the time of the examination the examiner did not have 
the Veteran's complete service treatment records (that were 
subsequently received by the RO and added to the record).  
Auditory testing revealed right ear 30, 25, 20, and 20.  
Speech recognition score on the right was 100 percent.  Left 
ear was 25, 25, 20, and 20, with speech recognition score of 
96 percent.  The examiner diagnosed bilateral borderline 
normal to mild sensory hearing loss at least as likely as not 
a result of military noise exposure.  

Even though the audiometric testing post-service discharge 
revealed pure tone thresholds that were below the thresholds 
required to be considered a hearing loss disability under 38 
C.F.R. § 3.385; the recent VA audiometric testing does 
indicate some degree of hearing loss in both ears.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993) (any threshold over 20 
indicates some degree of hearing loss).  Further, the medical 
evidence of record suggests fluctuating hearing acuity, with 
a gradual increase in the severity of hearing loss since 
December 2005, consistent with the Veteran's complaints.  
Significantly, the competent medical evidence associates the 
Veteran's current bilateral hearing loss with noise exposure 
in service.  On VA examination in June 2007, the examiner 
diagnosed bilateral borderline normal to mild sensorineural 
hearing loss at least as likely as not a result of military 
noise exposure.  As service connection may be granted for any 
disease first diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes a link to service, and as the competent evidence 
of record favors the claim, the Board finds that service 
connection for bilateral hearing loss is warranted.  
38 C.F.R. § 3.303(d).  

As the Veteran has established the existence of in-service 
noise exposure consistent with the conditions of that time, 
and as the competent medical evidence of record etiologically 
links the Veteran's bilateral hearing loss to service, the 
Board finds that the evidence is at least in equipoise 
regarding whether the Veteran's bilateral hearing loss 
resulted from acoustic trauma in service.  Under such 
circumstances, with the resolution of all reasonable doubt in 
the Veteran's favor, and without ascribing any error to the 
action of the RO, the Board concludes that service connection 
for bilateral hearing loss is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.
REMAND

The Veteran also claims that a respiratory condition 
manifested by chronic cough, either developed in service, or 
pre-existed service and was worsened due to exposure to dust 
and hazardous conditions while stationed in Iraq.  

Service treatment records show that, prior to the Veteran's 
second tour of duty, in February, March, and July 2004, he 
reported a history of treatment for asthma and bronchitis.  
He used an inhaler to treat the condition.  In November 2004, 
the Veteran was treated for acute bronchitis.  The Veteran 
was treated for breathing problems in December 2004.  The 
assessment was asthma exacerbation and acute viral-
bronchitis.  The Veteran was treated for respiratory problems 
and asthma in June, August, September, and November 2005.  An 
August 2005 clinician noted that he had asthma for 10 to 15 
years.  A November 2005 clinical medical record indicates 
that the Veteran was housed for 4 months within 200 meters of 
a burn pit, where all military and civilian contractors 
refuse from FOB (including HAZMAT) was disposed of through 
open burning.  Exposure to extreme UV rays, extreme 
temperatures, and contaminated air and water were noted among 
other hazardous conditions.  

In August 2006, the Veteran was seen by VA for recurrent 
bronchial asthma.  The clinician noted asthma since early 
childhood.  Pulmonary function test results showed mild 
restrictive pattern.  A methacholine challenge test was 
recommended.  In January 2007, the Veteran was treated for 
chronic cough and upper airway wheezing since he was 
stationed in Iraq.  The Veteran underwent a sleep screening 
test that revealed obstructive sleep apnea.  

On VA general examination in June 2007, the Veteran denied a 
history of childhood asthma and reported a diagnosis of 
asthma in 2004.  The Veteran used Albuterol on a weekly basis 
and required prednisone once a year for exacerbations.  Chest 
X-rays were normal.  PFT results were as follows: before 
bronchilator FEV1.0 predicted was 4.65;  FEV1.0, actual was 
3.79; and FEV1.0 predicted was 82 percent.  After 
bronchilator FEV1.0 predicted  was 4.65;  FEV1.0, actual was 
4.33; and FEV1.0 predicted was 93 percent.  The examiner 
indicated that DLCO would not be useful.  Although the 
examiner reported reviewing the claims file, at the time of 
the examination, the examiner did not have the Veteran's 
complete service treatment records.  Asthma was diagnosed but 
no opinion was rendered regarding its etiology.

While the Veteran was afforded a VA examination with respect 
to his claim of service connection for a respiratory 
disorder, to include asthma, at the time of the examination 
the June 2007 VA examiner did not have the Veteran's complete 
service treatment records.  Moreover, a diagnosis was not 
provided, and the examiner did not provide a medical opinion 
addressing whether the Veteran's respiratory complaints are 
etiologically linked to service.  More recently, in a medical 
statement in March 2009, a private nurse practitioner opined 
that the Veteran's living conditions during service, that is, 
next to a dump where garbage was burned 24 hours a day, 
exposed the Veteran to dust and asbestos that aggravated the 
Veteran's pre-existing asthma.  Accordingly, a remand for an 
additional examination and opinion is necessary.  

Further, based on the Veteran's service in the Southwest Asia 
Theater of operations during the Persian Gulf War, service 
connection must be considered under 38 C.F.R. § 3.317 (2009) 
regarding undiagnosed illnesses.  Additional development is 
needed to determine if the Veteran's respiratory disorder is 
attributable to a diagnosed illness, or if the etiology is 
undetermined, whether it is an undiagnosed illness for VA 
purposes under 38 C.F.R. § 3.317. 38 C.F.R. § 3.159 (c)(4); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran further contends that air tools and other weapons 
used in the performance of his duties in service caused his 
hands to vibrate that caused him to develop a condition 
manifested by numbness and tingling of the hands.  He also 
asserts service connection is warranted for a condition 
manifested by tingling and numbness in the lower extremities, 
to include as due to an undiagnosed illness.  

The Veteran's service treatment records show that in October 
2004, a clinician noted a history of abnormal 
electrocardiogram (EKG) and complaints of left hand numbness, 
possibly indicative of old inferior myocardial infarction.  
The service treatment records otherwise contain no complaint, 
treatment or finding of tingling and numbness in the upper or 
lower extremities, or a diagnosis of carpal tunnel syndrome.  

On VA examination in June 2007, the Veteran complained of 
occasional numbness in his hands.  He reported tingling in 
the right calf.  Range of motions studies of the upper and 
lower extremities revealed no abnormalities.  

On VA neurological examination in June 2007, the Veteran 
reported intermittent numbness and tingling in his hands and 
feet.  The Veteran denied weakness, incoordination or balance 
problems.  No triggers were identified.  The examiner noted 
no other neurological symptoms.  On examination, strength was 
normal.  Sensory nerve examination and motor nerve 
examinations were normal.  The examiner concluded that the 
Veteran did not have neuropathy of the lower extremities or 
carpal tunnel syndrome.  The examiner diagnosed paresthesias 
of the arms and feet of unclear etiology.   

While the Veteran was afforded VA examinations with respect 
to his claimed bilateral upper and lower extremity 
disabilities, the examiners did not provide a medical opinion 
addressing whether the Veteran's claimed disabilities, to 
include paresthesias of the arms and feet, are etiologically 
linked to service.  Accordingly, a remand for an additional 
examination and opinion is necessary.  Further, additional 
development is needed to determine if the Veteran's bilateral 
upper and lower extremity complaints, to include paresthesias 
of the arms and feet, are attributable to a diagnosed 
illness, or if the etiology is undetermined, whether it is an 
undiagnosed illness for VA purposes under 38 C.F.R. § 3.317. 
38 C.F.R. § 3.159 (c)(4); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology any 
current respiratory disorder that may be 
present.  The examiner should review the 
claims file and the examination report 
should note that review.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The examiner is asked to address the 
following:

a)  Are the Veteran's respiratory 
complaints attributable to a known 
clinical diagnosis such as asthma, 
bronchitis, or another disorder?

b)  Taking into consideration the 
available evidence, when was the 
disability (or disabilities) started?

c)  If any disability was incurred 
before January 1986 (or before October 
2004), was there a permanent increase 
in disability, beyond the natural 
progress of the disorder, during the 
Veteran's period of military duty, 
namely from January 1986 to January 
1990 (or from October 2004 to January 
2006)?

d)  If any diagnosed respiratory 
disability was incurred after January 
1986 (or after October 2004), the 
examiner is requested to provide an 
opinion concerning the etiology of any 
diagnosed respiratory disorder, 
including asthma and bronchitis found 
to be present, to include whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that any currently diagnosed 
respiratory disorder, including asthma 
and bronchitis were caused by military 
service, or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).

e)  A rationale must be provided for 
all opinions rendered.  The examiner 
must consider lay statements regarding 
in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

The examiner is particularly asked to 
address the opinion rendered by the 
private nurse practitioner in March 
2009 (to the effect that the Veteran's 
living conditions during service, next 
to a burning dump, exposed him to dust 
and asbestos, that aggravated the 
Veteran's pre-existing asthma).  

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current bilateral upper and lower 
extremity disorder(s) that may be present.  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner must 
review the claims file and the examination 
report should note that review.  The 
examiner is asked to provide the following 
opinions:

a)  State whether the Veteran's 
complaints of tingling and numbness in 
the upper and lower extremities, to 
include paresthesias of the arms and 
feet, are  attributable to a known 
clinical diagnosis. 

b)  If the Veteran's complaints of 
tingling and numbness in the upper and 
lower extremities are determined to be 
attributable to a known clinical 
diagnosis, is at least as likely as not 
(50 percent probability or greater) 
that the disorder(s) was caused or 
aggravated by the Veteran's periods of 
active service (from January 1986 to 
January 1990 and from October 2004 to 
January 2006)?  The examiner must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

c) A discussion of the complete 
rationale for all opinions expressed 
should be included in the examination 
report.

NOTE: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

3.  The AMC should review the medical 
opinions obtained to ensure that the 
Board's remand directives were 
accomplished.  Return the case to the 
examiner if all the Board's questions were 
not answered.

4.  Then, readjudicate the claims on 
appeal.  If any decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


